DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 11, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Patent No. 2,804,045 (submitted by Applicants on IDS filed 6/15/2020), in view of Courtright, U.S. Patent Application Publication No. 2014/0020630 A1, and Du et al., U.S. Patent Application Publication No. 2020/0249608 A1 (hereinafter Du).
Re Claim 1, Scott teaches a device comprising a fluid-tight container (see figures 1 and 2, 1:30-32, and 1:45-51), wherein the fluid-tight container comprises:
A base (11) having a first portion (portions of 11 extending in B, E sections; see figures 1 and 2) and a second portion (portion of 11 extending in S portion; see id.);
At least one wall (12) enclosing the base and coupled to the base to form a fluid-tight seal (see id., noting that the wall is integral with the base);
Wherein the first portion of the base comprises a first color (see 1:53-58); and
Wherein the second portion of the base comprises a second color lighter than the first color. See 1:53-60.
Scott does not expressly teach that the first portion defines a recess to receive a plurality of mosquito eggs, or that the second portion of the base comprises a second color darker than the first color.
Courtright, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs, teaches that it is known in the art to have a container (12) comprising a base (60), wherein a portion of the base defines a recess (58) to receive a plurality of eggs. See figures 2 and 3 and paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of the base of Scott to define a recess to receive a plurality of eggs, as taught by Courtright, in order to provide a depression such that any eggs and debris that inadvertently enters the first portion of the base is maintained in the recess and does not exit the tray. See Courtright at paragraph [0029]; see also Scott at figure 2, 2:3-9, and 2:13-21, noting that Scott teaches the eggs initially floating on the brine, such that they might inadvertently traverse the first partition #13 as hatched larvae swim and create vibrations/waves in the brine, but then sink if the eggs are spoiled (or other debris might sink), such that they might inadvertently further traverse the second partition #14.
Furthermore, Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) and a second portion (upper portion of 100), teaches that it is known in the art for the first portion to comprise a first color (see paragraph [0032]), wherein the second portion comprises a second color darker than the first color. See id. Du further teaches that the device is used for separating mosquito larvae from eggs. See paragraphs [0002]-[0004] and [0032]-[0033]. In other words, Du teaches that it is known in the art that mosquito larvae are induced to migrate for separation from egg debris from a lighter environment to a darker environment. See paragraphs [0032]-[0033]. It is noted that Du teaches the opposite of Scott, namely that mosquito larvae, opposite to crustacean larvae, are known to prefer darkness.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the recess of Scott as modified by Courtright to receive a plurality of mosquito eggs, and the second portion of the base to comprise a second color darker than the first color, as taught by Du, in order to use the device of Scott as modified by Courtright for separating mosquito larvae from their shells for easier collecting, harvesting, and counting. Such a modification is merely a change in the intended use of the device—to harvest mosquito larvae instead of shrimp larvae—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Re Claim 2, Scott as modified by Courtright and Du teaches that a liquid is disposed within the fluid-tight container. See Scott at 1:66-72; Du at paragraph [0028].
Re Claim 5, Scott as modified by Courtright and Du teaches that the base comprises a rectangular shape. See Scott at figure 1.
Re Claim 6, Scott as modified by Courtright and Du at least suggests that the base and the at least one wall comprise a single piece of material. See Scott at figure 2, Du at figure 1, both showing the uninterrupted hatching for the base and walls. Although Scott as modified by Courtright and Du is silent as to whether the material is molded, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to facilitate manufacturing of the container and use a well-known manufacturing technique. Whether the material is a single molded piece, or manufactured in an alternate and functionally-equivalent manner, is not disclosed as being critical in Applicants’ Specification, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 7, Scott as modified by Courtright and Du teaches that the first color comprises white and the second color comprises black. See Scott at 1:53-61; Du at paragraphs [0032]-[0033].
Re Claim 8, Scott as modified by Courtright and Du teaches that the first portion and the second portion are contiguous. See Scott at figures 1 and 2; Du at figures 1 and 2.
Re Claim 9, Scott as modified by Courtright and Du teaches that a portion of the at least one wall is translucent (see Scott at 1:53-57) and a light source (Scott sun; Du 104) is positioned and oriented to emit light through the translucent portion into the fluid-tight container. See Scott at 1:72-2:3; Du at figures 1 and 2 and paragraphs [0033]-[0034].
Re Claim 11, Scott as modified by Courtright and Du teaches that the at least one wall includes two wall sections (one of the longitudinal walls forming Scott 12 where 15, 16 are attached and one of the adjacent transverse walls forming Scott 12 where other 15, 16 are attached; see Scott at figure 1), wherein a dividing member (Scott 14): extends over the base between the two wall sections (see Scott at figures 1 and 2), and defines a gap between the base and the dividing member (see id.), wherein the dividing member is configured to permit insect larvae to pass from a first side of the member to a second side of the member (see Scott at 1:41-45 and 2:4-6; Du at paragraphs [0032]-[0035]) and prevent an insect egg hatching debris from passing from the first side of the member to the second side of the member. See id. and Scott at 1:16-20 and 2:3-6.
Re Claim 13, Scott does not expressly teach a vibration generator.
Courtright again teaches a vibration generator (70) to output a mechanical vibration to the recess. See paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott to have a vibration generator to output a mechanical vibration to the recess, i.e., first portion, as taught by Courtright, in order to aid the recess in cleaning the container and collecting debris. See id.
Re Claim 14, Scott as modified by Courtright and Du teaches that the vibration generator is attached to an outside surface of the fluid-tight container at a location proximate to the first portion. See id.; Courtright at figure 3.
Re Claim 15, Scott as modified by Courtright and Du teaches that the second portion defines a resealable hole (Scott 17 is releasable by 18; see Scott at figure 1 and 2:7-9) to drain a liquid and a plurality of insect larvae from the first portion. See Scott at 2:7-12; Du at paragraphs [0002]-[0004] and [0033].
Re Claim 19, Scott as modified by Courtright does not expressly teach a removable opaque cover.
Du teaches that the fluid-tight container comprises an opaque cover. See paragraph [0032].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the fluid-tight container of Scott as modified by Courtright to further comprise an opaque cover, as taught by Du, in order to ensure sunlight does not reach the darkened sections so as to ensure the effectiveness of the separation of the larvae from the eggs and debris. See Scott at figure 1 and 1:72-2:3; Du at paragraphs [0032]-[0034]. Although Scott as modified by Courtright and Du does not expressly teach whether the opaque cover is removable, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to allow the cover to be removed as desired, for example if the device is being used in a darker area where further shading is not necessary, or to facilitate cleaning of the device. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 2 above, and further in view of Shapiro Ilan et al., U.S. Patent Application Publication No. 2011/0139075 A1 (hereinafter Shapiro Ilan) and Day et al., U.S. Patent No. 3,685,489 (hereinafter Day).
Re Claim 3, Scott as modified by Courtright and Du teaches a heat source (Du 104; see Du at paragraph [0065]), but does not expressly teach whether the heat source is positioned to maintain a predetermined temperature of the liquid.
Shapiro Ilan, similarly directed to a device for cultivating animal larvae, teaches that it is known in the art to have a fluid-tight container (26) and a cultivation medium (37 and solution; see paragraph [0023]) disposed within the container, further comprising a heat source (see paragraph [0018]) positioned to maintain a predetermined temperature of the container. See id. and paragraphs [0015]-[0016].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a heat source positioned to maintain a predetermined temperature of the fluid-tight container, as taught by Shapiro Ilan, in order to optimize cultivation conditions for the animals. See Shapiro Ilan at paragraph [0015]; Du at paragraph [0065].
Although Scott as modified by Courtright, Du, and Shapiro Ilan does not expressly teach the heat source positioned maintain a predetermined temperature of the liquid, Day, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., Abstract), teaches that it is known in the art to have a liquid disposed in a fluid-tight container (10; see 2:60-67), further comprising means for maintaining a predetermined temperature of the liquid disposed in the fluid-tight container. See 1:32-41 and 3:57-68.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the heat source of Scott as modified by Courtright, Du, and Shapiro Ilan to be positioned to maintain a predetermined temperature of the liquid, as taught by Day, in order to optimize cultivation of the larvae. See id.; Scott at 1:15-16; Du at paragraph [0065].
Re Claim 4, Scott as modified by Courtright, Du, Shapiro Ilan, and Day teaches a temperature measuring device (Shapiro Ilan sensors for 30; see Shapiro Ilan at paragraphs [0015]-[0019]) configured to measure and regulate the temperature of the liquid disposed in the fluid-tight container.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 9 above, and further in view of Novello, U.S. Patent No. 3,086,497.
Re Claim 10, Scott as modified by Courtright and Du teaches that the light source is at an outer surface of the fluid-tight container (see Du at figures 1 and 2 and paragraphs [0053] and [0064]), but does not expressly teach whether the light source is attached to the outer surface of the fluid-tight container.
Novello, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., 1:50-55), teaches that it is known in the art to have a fluid-tight container (16) attached to a base structure (12), wherein at least a portion of at least one wall of the container allows light through (see 2:21-25 and 3:32-39) and a light source (20) is positioned and oriented to emit light through the light-transmissive portion into the container (see id. and figure 2), wherein the light source is attached near an outer surface of the container to the base structure. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a light source attached near an outer surface of the fluid-tight container, as taught by Novello, in order to provide an artificial source of illumination if sunlight is not readily available. Furthermore, although Scott as modified by Courtright, Du, and Novello teaches the light source attached near, rather than to, an outer surface of the container, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to obviate the need for a separate base structure to support the light source. Applicants’ Specification does not allege any criticality of having the light source attached to the outer surface, as opposed to near the outer surface (see Spec. at paragraph [0028], disclosing a variety of permissible configurations, including “positioned separately from the fluid-tight container 300.”).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 1 above, and further in view of Busot et al., U.S. Patent No. 4,607,595 (hereinafter Busot).
Re Claim 12, Scott as modified by Courtright and Du does not expressly teach a slope as claimed.
Busot, similarly directed to a device for sorting animals by promoting their migration to a desired first portion of the container (see, e.g., 1:22-45), teaches that it is known in the art to have a fluid-tight container (1) comprising the first portion (8) and a second portion (7), wherein the first portion defines a slope (15) inclining from the first portion to the second portion. See figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of Scott as modified by Courtright and Du to define a slope inclining from the recess to the second portion, as taught by Busot, in order to direct shells or other debris directly into the recess, or to provide a secondary mechanism for trapping shells and debris, i.e., trapped in Busot 16. See Busot at figure 1 and 2:20-26.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 1 above, and further in view of Hall, U.S. Patent No. 10,912,288 B1.
Re Claim 16, Scott as modified by Courtright and Du teaches that the fluid-tight container further comprises a structure (Scott 17, 18) configured to extract a liquid and a plurality of insect larvae from the second portion. See Scott at figure 1 and 2:7-12; Du at paragraphs [0032]-[0033]. Scott as modified by Courtright and Du teaches that the structure is a passive drain, rather than a pump. See id.
Hall, similarly directed to a device for hatching animal larvae from eggs and separating the animals at a desired stage of growth from the eggs and debris (see, e.g., 4:23-44) using a container (102), teaches that it is known in the art to have the container further comprise a suction or vacuum device (112) configured to extract a plurality of insects from a harvesting portion. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the drain of Scott as modified by Courtright and Du to be a mechanical means for extracting the liquid and plurality of insect larvae from the second portion, as taught by Hall, in order to more quickly remove the larvae, and to ensure that all of the larvae are effectively removed from the container. Although Scott as modified by Courtright, Du, and Hall teaches a suction or vacuum device, rather than a pump, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the suction or vacuum device to be a pump, in order to use a functionally-equivalent mechanical means for removing the larvae and liquid, as desired by a user and given commercial constraints. Furthermore, Applicants’ Specification discloses the resealable drain of Scott (Scott 17, 18) as being a functional equivalent and alternative means for accomplishing the same result as the pump. See Spec. at paragraphs [0049]-[0050]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 1 above, and further in view of Sassmannshaus et al., U.S. Patent Application Publication No. 2019/0281799 A1 (hereinafter Sassmannshaus).
Re Claim 17, Scott as modified by Courtright and Du does not expressly teach a chemical deterrent located in the first portion. Instead, Scott as modified by Courtright and Du teaches using light for deterring the larvae from the first portion. See Scott at 1:53-61 and 1:72-2:6; Du at paragraphs [0032]-[0034].
Sassmannshaus, similarly directed to a device for harvesting insects and separating them from unwanted debris (see, e.g., paragraph [0010]), teaches that it is known in the art to use, either individually or in combination, positive stimulus (1006) and negative stimulus (1002 in figure 10; referred to as #702 in paragraph [0093]) for inducing migration of wanted insects from a first portion (200) to a second portion (1010) for collection (see figure 10 and paragraphs [0089]-[0090] and [0093]), the stimuli including, inter alia, a chemical deterrent or attractant (pheromones) and light or dark. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a chemical deterrent located in the first portion, as taught by Sassmannshaus to be used with light or dark (Scott as modified by Courtright and Du teach light or dark to induce migration away from debris; see Scott at 1:72-2:6; Du at paragraphs [0032]-[0034]), in order to effectively repel the insect larvae from the first portion into the second portion for efficient collection.
Re Claim 18, Scott as modified by Courtright and Du does not expressly teach a chemical attractant located in the second portion. Scott as modified by Courtright and Du teaches using darkness for attracting the larvae to the second portion. See Scott at 1:53-61 and 1:72-2:6; Du at paragraphs [0032]-[0034].
Sassmannshaus, similarly directed to a device for harvesting insects and separating them from unwanted debris (see, e.g., paragraph [0010]), teaches that it is known in the art to use, either individually or in combination, positive stimulus (1006) and negative stimulus (1002 in figure 10; referred to as #702 in paragraph [0093]) for inducing migration of wanted insects from a first portion (200) to a second portion (1010) for collection (see figure 10 and paragraphs [0089]-[0090] and [0093]), the stimuli including, inter alia, a chemical deterrent or attractant (pheromones) and light or dark. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright and Du to have a chemical attractant located in the second portion, as taught by Sassmannshaus to be used with light or dark (Scott as modified by Courtright and Du teach light or dark to induce migration away from debris; see Scott at 1:72-2:6; Du at paragraphs [0032]-[0034]), in order to effectively attract the insect larvae from the second portion into the first portion for efficient collection.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, and Du as applied to claim 1 above, and further in view of Schlesinger et al., U.S. Patent Application Publication No. 2009/0176303 A1 (hereinafter Schlesinger).
Re Claim 20, Scott as modified by Courtright and Du does not expressly teach that the fluid-tight container further comprises a removable substantially translucent or transparent cover.
Schlesinger, similarly directed to a device for hatching animal larvae (see, e.g., paragraphs [0038] and [0077]-[0078]), teaches that it is known in the art to cultivate the larvae in a container comprising a removable substantially translucent or transparent cover (60). See figure 2 and paragraph [0058].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the fluid-tight container of Scott as modified by Courtright and Du to comprise a removable substantially translucent or transparent cover, as taught by Schlesinger, in order to allow light transmission into desired areas of the container (see Scott at 1:70-2:3), while preventing release of the larvae or contaminants to enter the container. See Schlesinger at paragraph [0058].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott, Courtright, Du, Busot, Shapiro Ilan, and Day.
Re Claim 21, Scott teaches an insect larvae (functional language that Scott is capable of—Scott teaches crustacean larvae, but the device could be used with insect larvae) separating device (see 1:16-20), comprising:
 A fluid-tight container (see figures 1 and 2, 1:30-32, and 1:45-51) comprising: a base (11) having a first portion (portions of 11 extending in B, E sections; see figures 1 and 2) and a second portion (portion of 11 extending in S portion; see id.); at least one wall (12) enclosing the base and coupled to the base to form a fluid-tight seal (see id., noting that the wall is integral with the base); at least a portion of the at least one wall being translucent (see 1:53-58); wherein the first portion of the base comprises a first color (see 1:53-58); and wherein the second portion of the base comprises a second color lighter than the first color (see 1:53-60) and contiguous with the first portion (see figures 1 and 2);
A liquid disposed in the fluid-tight container (see 1:66-72); and
A light source (sun) positioned and oriented to emit light through the translucent portion of the at least one wall into the fluid-tight container. See 1:72-2:3.
Scott does not expressly teach that the first portion defines a recess to receive a plurality of mosquito eggs and a slope; the second color is darker than the first color; a vibration generator; a heat source; a temperature measuring device; or a processor as claimed.
Courtright, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs, teaches that it is known in the art to have a container (12) comprising a base (60), wherein a portion of the base defines a recess (58) to receive a plurality of eggs. See figures 2 and 3 and paragraph [0029]. Courtright further teaches a light source (42) positioned and oriented to transmit light into the container (see figure 1), the light being automatically controllable (via 44; see paragraphs [0013] and [0027] and claim 10); and vibration generator (70) coupled to the container (see figure 3) to output a mechanical vibration to the recess. See paragraph [0029].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of the base of Scott to define a recess to receive a plurality of eggs, as taught by Courtright, in order to provide a depression such that any eggs and debris that inadvertently enters the first portion of the base is maintained in the recess and does not exit the tray. See Courtright at paragraph [0029]; see also Scott at figure 2, 2:3-9, and 2:13-21, noting that Scott teaches the eggs initially floating on the brine, such that they might inadvertently traverse the first partition #13 as hatched animals swim and create vibrations/waves in the brine, but then sink if the eggs are spoiled (or other debris might sink), such that they might inadvertently further traverse the second partition #14.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the light source of Scott to be similar to that of Courtright, i.e., artificial instead of natural, in order to use the device where or when sunlight is not readily available. See Scott at 1:72-2:3; Courtright at paragraph [0027]. Such a modification provides merely a functional equivalent means of providing light to attract the larvae, and a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been additionally obvious to modify Scott to have a vibration generator coupled to the container to output a mechanical vibration to the recess, i.e., first portion, as taught by Courtright, in order to aid the recess in cleaning the container and collecting debris. See id.
Furthermore, Du, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs using a fluid-tight container (100; see figure 1 and paragraphs [0028] and [0030]), the container comprising a first portion (lower portion of 100) and a second portion (upper portion of 100), teaches that it is known in the art for the first portion to comprise a first color (see paragraph [0032]), wherein the second portion comprises a second color darker than the first color. See id. Du further teaches that the device is used for separating mosquito larvae from eggs. See paragraphs [0002]-[0004] and [0032]-[0033]. In other words, Du teaches that it is known in the art that mosquito larvae are induced to migrate for separation from egg debris from a lighter environment to a darker environment. See paragraphs [0032]-[0033]. It is noted that Du teaches the opposite of Scott, namely that mosquito larvae, opposite to crustacean larvae, are known to prefer darkness.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the recess of Scott as modified by Courtright to receive a plurality of mosquito eggs, and the second portion of the base to comprise a second color darker than the first color, as taught by Du, in order to use the device of Scott as modified by Courtright for separating mosquito larvae from their shells for easier collecting, harvesting, and counting. Such a modification is merely a change in the intended use of the device—to harvest mosquito larvae instead of shrimp larvae—and uses the same technique of attracting an animal to dark or light areas as known in the art.
Additionally, Busot, similarly directed to a larvae separating device for sorting animals by promoting their migration to a desired first portion of the container (see, e.g., 1:22-45), teaches that it is known in the art to have a fluid-tight container (1) comprising the first portion (8) and a second portion (7), wherein the first portion defines a slope (15) inclining from the first portion to the second portion. See figures 1 and 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first portion of Scott as modified by Courtright and Du to define a slope inclining from the recess to the second portion, as taught by Busot, in order to direct shells or other debris directly into the recess, or to provide a secondary mechanism for trapping shells and debris, i.e., trapped in Busot 16. See Busot at figure 1 and 2:20-26.
And Shapiro Ilan, similarly directed to a device for cultivating animal larvae, teaches that it is known in the art to have a fluid-tight container (26) and a cultivation medium (37 and solution; see paragraph [0023]) disposed within the container, further comprising a heat source (see paragraph [0018]) positioned to maintain a predetermined temperature of the container (see id. and paragraphs [0015]-[0016]); a temperature measuring device (sensors for 30; see paragraphs [0015]-[0019]) to measure the temperature of the fluid-tight container. Shapiro Ilan further teaches a processor (required for “programmable computer-controlled link” for automatic operation of 28; see paragraph [0017]) configured to execute processor executable instructions stored in memory (instructions and memory required for the computer program; see id.) to: receive a signal from the temperature measuring device (see paragraphs [0015]-[0019]), and output a signal to the heat source based on the signal from the temperature measuring device. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright, Du, and Busot to have a heat source positioned to maintain a predetermined temperature of the fluid-tight container, temperature measuring device to measure the temperature in the fluid-tight container, and processor configured to execute processor executable instructions stored in a memory to receive a signal from the temperature measuring device and output a signal to the heat source based on the signal from the temperature measuring device, as taught by Shapiro Ilan, in order to provide automatic environmental control in the container to optimize cultivation conditions for the animals. See Shapiro Ilan at paragraph [0015].
Although Scott as modified by Courtright, Du, Busot, and Shapiro Ilan does not expressly teach the heat source positioned to maintain a predetermined temperature of the liquid, Day, similarly directed to a device for hatching animal larvae from eggs and separating the larvae from the eggs (see, e.g., Abstract), teaches that it is known in the art to have a liquid disposed in a fluid-tight container (10; see 2:60-67), further comprising means for maintaining a predetermined temperature of the liquid disposed in the fluid-tight container. See 1:32-41 and 3:57-68.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the heat source of Scott as modified by Courtright, Du, Busot, and Shapiro Ilan to be positioned to maintain a predetermined temperature of the liquid, as taught by Day, in order to optimize cultivation of the larvae. See id.; Scott at 1:15-16; Du at paragraph [0065].
Furthermore, Scott as modified by Courtright, Du, Busot, and Shapiro Ilan does not expressly teach the processor configured to activate and deactivate the light source or the vibration generator. Shapiro Ilan teaches that the processor may be configured to control any and all aspects of environmental conditions with the container that might affect cultivation and growth. See paragraph [0019]. Courtright further teaches the light source being automatically activated and deactivated. See paragraphs [0013] and [0027] and claim 10.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Scott as modified by Courtright, Du, Busot, and Shapiro Ilan to have the processor configured to activate and deactivate the light source and vibration generator, in order to automate their use in a controlled manner, depending on actual and desired conditions in the container, in order to ensure and optimize growth of the larvae with minimum manual oversight. Such a modification is merely connecting additional electrical components known to be compatible with computer-controlled systems, and it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Applicant argues that “a person of skill in the art would not have been motivated to combine the coloring of Du with the device described in Scott because the resulting device would be rendered inoperable and unsatisfactory for its intended purpose as described in Scott.” Rem. 8. Specifically, Applicant argues that “switching the coloring of sections B/E with the coloring of section S would discourage the hatched shrimp [of Scott] from swimming into section S and towards the outlet pipe 17 and render the tray unsatisfactory for its intended purpose of ‘hatching shrimp that will separate the shrimp from the unhatched eggs and the shells of the hatched eggs and allow the shrimp to be removed as required.” Id. at 9-10 (citing Scott at 1:16-20 and 2:4-6; MPEP 2143.01(V); In re Gordon, 733 F.2d 900 (Fed. Cir. 1984)).
Applicant’s argument is unpersuasive for the following reasons.
First, Applicant’s reliance on In re Gordon is misplaced. Notably, the court in In re Gordon considered whether “the prior art suggested the desirability of the modification” and determined that the prior art itself did not provide the motivation to an ordinarily skilled artisan to modify the orientation of the device. In re Gordon, 733 F.2d at 902. Here, however, the Examiner has not relied upon one reference alone for a conclusion of obviousness. Instead, the Examiner has concluded that the claims are obvious in view of the combined teachings of Scott, Courtright, and Du. Furthermore, the Examiner has articulated a rationale with reasoned underpinning as to why an ordinarily skilled artisan would have combined the teachings of Scott, Courtright, and Du to arrive at the claimed invention.
In re Urbanski, rather than In re Gordon, guides the conclusion of obviousness here. See In re Urbanski, 809 F.3d 1237 (Fed. Cir. 2016). Similar to Urbanski, a secondary reference, namely Du, provides the motivation and desirability to modify Scott. Id. at 1243-1244. In particular, both Du and Scott use the same principle of operation, namely phototaxis for the purpose of separating larvae from eggs and debris. See Scott at 1:53-58 and 1:72-2:6; Du at paragraphs [0033]-[0034] and [0064]. The principle of operation of the device of Scott as modified by Courtright and Du remains the same as before the modification. Du further describes problems with mosquito populations and the benefit of estimating the numbers in a given area. See paragraphs [0002]-[0004]. Accordingly, Du teaches the desirability of using a larvae separation device for mosquitoes. 
Furthermore, similar to Urbanski, “[n]othing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ [device] or a [device] with undesirable properties.” In re Urbanski, 809 F.3d at 1243-1244. For example, the device of Scott would remain operable and have features effective to separate larvae from eggs, even after combining the teachings of Scott, Courtright, and Du. While some of the benefit taught by Scott—namely use with animals exhibiting a positive phototaxis—might be lost by combining the teachings of Scott, Courtright, and Du, an ordinarily skilled artisan at the time of Applicant’s invention would have realized the benefit of being able to use the device with animals exhibiting a negative phototaxis.
Additionally, the court in Urbanski noted that the claims did not require the benefit of the primary reference which was lost by modifying it in view of the secondary reference. Id. at 1244. Similarly, the claims here do not require the fluid-tight container to be used with shrimp or other animals having a positive phototaxis.
Second, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted above, Du provides a rationale to modify Scott. Accordingly, a person having ordinary skill in the art at the time of Applicant’s invention would have found it obvious to combine the teachings of Scott, Courtright, and Du to arrive at the claimed invention.
Applicant argues that “Du does not teach “a base having a first portion and a second portion;…wherein the second portion of the base comprises a second color darker than the first color.” Rem. 9. Applicant further contends that “there is no teaching or suggestion in Du to include an opaque portion and a transparent portion in different portions of the bottom of the first container. Therefore, incorporating the coloring arrangement of Du into the device of Scott would result in the vertical side walls 12 being opaque and the flat bottom 11 being transparent.” Id.
Applicant’s argument is unpersuasive because it attacks Du singly for allegedly failing to teach what the combination of Scott, Courtright, and Du teaches. Notably, Du is not relied upon for teaching “a base having a first portion and a second portion;…wherein the second portion of the base comprises a second color darker than the first color.” Instead, Scott teaches such features. See rejections of claims 1 and 21, supra. Nor does the Examiner purport to modify Du to include different-colored portions in the bottom of the first container, as Applicant alleges. Accordingly, Applicant’s argument is untethered from the rejections presented above.
Applicant avers that the Examiner has used improper hindsight. Rem. 10.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, Applicant’s argument is unpersuasive because the Examiner has articulated a rationale with reasoned underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of Scott, Courtright, and Du in the manner set for above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642